Citation Nr: 9920956	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-02 084 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
posttraumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel

INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO), which established service connection for PTSD and 
assigned a 10 percent disability evaluation.  The veteran and 
his representative appeared before a hearing officer at the 
RO in April 1998.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his PTSD to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  That regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran's PTSD is manifested primarily by recurrent 
intrusive thoughts, nightmares, anger and irritability, slow 
and rambling speech, increased startle response, depression, 
social avoidance, and Global Assessment of Functioning (GAF) 
scores of 40-45.


CONCLUSION OF LAW

The criteria for a 70 percent schedular evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an increased 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  Where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
the issue on appeal, the Board has continued this issue as 
entitlement to an increased evaluation.  The veteran is not 
prejudiced by the naming of this issue.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue has been phrased.  It also appears that the Court has 
not provided a substitute name for this type of issue.  In 
reaching the determinations, the Board has considered whether 
staged ratings should be assigned.  We conclude that the 
condition addressed has not significantly changed and a 
uniform rating is appropriate in this case.  

Service connection for PTSD was granted by the RO by means of 
a July 1997 rating decision following review of the relevant 
evidence, which included the veteran's service records 
showing service in Vietnam as a cannoneer in the infantry, VA 
outpatient treatment records, and the report of a September 
1996 VA examination.

VA treatment records from June 1992 to January 1997 show that 
the veteran was seen with complaint of difficulty sleeping, 
depression, flashbacks to Vietnam, social avoidance and 
nightmares.  Prior to August 1996, the primary diagnosis was 
dysthymia.  In August 1996, PTSD with depression was 
diagnosed.

At a September 1996 VA examination, the veteran reported that 
entered the Army in 1966 and served in Vietnam as a loader 
and cannoneer of a Howitzer.  The veteran described multiple 
combat-related incidents where in he witnessed others being 
killed or was in fear for his life, including one occasion 
when a Howitzer, to which he was taking ammunition, exploded 
killing 3 or 4 soldiers and knocking him down; his unit 
becoming lost in the Black Virgin Mountains and being 
attacked and almost overrun by the Vietcong with many 
soldiers being wounded or killed; and when a truck he was 
driving hit a land mine throwing him and other soldiers from 
the truck.  On evaluation, the veteran stated he would not 
talk about his war experiences and did not watch war movies.  
He complained of troubling intrusive thoughts 3 or 4 times 
per month, nightmares 3 times per month, and flashbacks once 
every 3 months at which time he can smell gun smoke and feel 
the blast on his body.  The veteran described a marked 
startle reaction.  The veteran reported that the devil spoke 
to him as did people who were deceased, including his mother.   
His speech was markedly disorganized and he had difficulty 
with recent memory.  He denied suicidal thoughts.  The 
diagnoses were mild PTSD and paranoid schizophrenia with a 
current Global Assessment of Functioning (GAF) score of 40.
In July 1997, the RO granted service connection of PTSD and 
assigned a 10 percent evaluation.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  On and before November 
6, 1996, the rating schedule directed that a 10 percent 
disability evaluation was warranted for less than the 
criteria for 30 percent with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent disability evaluation was warranted 
for PTSD when there was definite impairment in the veteran's 
ability to establish or maintain effective and wholesome 
relationships with people, so that the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability evaluation 
was warranted for PTSD when there was considerable impairment 
in the veteran's ability to establish or maintain effective 
or favorable relationships with people and that his 
reliability, flexibility, and efficiency levels be so reduced 
by reason of his psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the veteran's ability to establish and maintain 
effective or favorable relationships with people be severely 
impaired and the psychoneurotic symptoms be of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, the veteran's symptoms 
are totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Codes 9411 
(1996).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities.  Under the amended rating 
schedule, a 10 percent disability evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  A 
30 percent disability evaluation requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v 
Derwinski, 1 Vet. App. 308 (1991).  The Board notes that the 
change in the criteria renders Massey v. Brown, 7 Vet. App. 
204 (1994) no longer valid. 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

VA treatment records from September to October 1997 show that 
the veteran was seen complaining of insomnia, Vietnam 
flashbacks, nervousness, anxiety, easily frustrated, and 
hypervigilance.  The veteran reported that he felt down, but 
denied suicidal ideation.

At an April 1998 hearing, the veteran testified that his PTSD 
was more severe than the rating that is currently in effect, 
and that increased compensation was warranted therefor.  The 
veteran contended that he became irritated easily, did not 
associate with any friends, associated with family including 
taking care of his grandchildren, experienced increased 
startle response, did not sleep well at night, has nightmares 
almost every time he slept, and had intrusive thoughts of 
Vietnam.  The veteran also reported that he occasionally went 
to restaurants and took his wife shopping and that if he saw 
someone he knew he would wave, but would not stop and talk.

A May 1998 VA medical notation indicates that the veteran was 
still depressed, easily irritated, and agitated.  He reported 
that he felt persecuted, heard voices from unknown source, 
and experienced mild paranoia.  He denied suicidal or 
homicidal ideations.  On evaluation, he was pleasant and 
alert with normal speech and motor functions; however his 
affect was blunted and dysphoric.  The impression included 
PTSD and depression with psychosis.

At a May 1998 VA examination, the veteran stated that he did 
not talk about his war experiences or watch war movies.  He 
complained of experiencing troubling intrusive thoughts 
approximately 4 times per week that were more severe and 
occurring more frequently as well as nightmares and 
flashbacks that occurred approximately once per week.  He 
stated that he did not trust people and preferred to keep to 
himself.  The veteran reported that when he did errands at 
night, he took a stick to make sure there were no booby traps 
in the bushes.  A marked violent startle reaction was noted.  
The examiner stated that the veteran was definitely 
depressed, but that he reported that he did not have crying 
spells.  According to the veteran, he was tired all the time 
and believed his comprehension and concentration were poor.  
The veteran also reported difficulty with recent memory.  The 
veteran reported that he had suicide thoughts about 3 times 
per month.  The examiner noted that the veteran spoke in an 
unusually slow fashion, that it took him at least 5 seconds 
to begin to answer simplistic questions, and that his speech 
rambled.  The examiner stated that although there was no 
loosening of associations, elliptical expressions were 
present.  Further, the veteran described auditory 
hallucinations.  The diagnoses were PTSD and severe major 
depressive disorder with psychotic features.  The veteran's 
arthritis and hearing loss were noted.  The veteran's GAF was 
45. 

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 31- 40 is 
described as some impairment in reality testing or 
communication (e.g., speech is illogical at times, obscure or 
irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, is unable to 
work).  A GAF score of 41-50 is defined in the DSM IV as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Although the GAF score does 
not neatly fit into the rating criteria, the Board is under 
an obligation to review all the evidence of record.  The fact 
that evidence is not neat does not absolve the Board of this 
duty.  The Court, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.  In light of the embracing of 
the GAF scale, its definition, and the use of DSM IV in 
Carpenter, the Board concludes that the GAF score and the 
meaning of the score may be considered without prejudice to 
the veteran.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's PTSD is clearly manifested by occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; difficulty 
in adapting to stressful circumstances (including work or a 
work-like setting); and an inability to establish and 
maintain effective relationships.  The most recent evidence 
indicates that the veteran suffers from recurrent intrusive 
memories, nightmares, sleep disturbances, increased startle 
response, and avoidance of socialization.  According to the 
examiners, the veteran's GAF scores range from 40-45.  The 
examiners are in the best position to assess the degree of 
the veteran's impairment.  The assignment of the GAF 
expresses the extent of impairment due to the manifestations 
identified.  This evidence may not be ignored.  At the most 
recent examination, the examiner noted that the veteran was 
having thoughts of suicide approximately 3 times per month as 
well as having rambling unusually slow speech with elliptical 
expressions.  It was also noted that the veteran was 
definitely depressed and that this affected his ability to 
function.  Accordingly, the Board concludes that the evidence 
of record supports the grant of a 70 percent evaluation for 
the veteran's PTSD.

The Board notes that there has been no indication that the 
veteran exhibited symptoms warranting a 100 percent schedular 
evaluation.  The evidence of record does not support a 
finding that there is total occupational and social 
impairment due to symptoms such as gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  In this 
regard, the Board notes that evidence of record does not 
indicate that the veteran has not been hospitalized for 
mental health treatment.  Neither the veteran nor the 
examiners have identified totally incapacitating symptoms 
bordering on gross repudiation of reality.  He has never 
demonstrated gross impairment of thought processes or 
communication, or grossly inappropriate behavior.  He was 
able to communicate with the examiner and was described as 
pleasant and cooperative.  His thought processes were normal.  
The veteran has been described as casually groomed, which 
establishes that he does not neglect personal hygiene.  
Moreover, the veteran testified that he cared for his 
grandchildren during the day and that his marriage was 
stable, and occasionally went to restaurants, this reflects 
that he has some social interaction and is not virtually 
isolated from the community.  While examiners have indicated 
that the veteran was unemployable due to his physical 
disabilities including lupus and arthritis, no professional 
has advanced that the veteran's PTSD alone is manifested by 
total occupational and social impairment.  In fact, in a 
recent evaluation for special monthly pension for aid and 
attendance, the veteran's PTSD was not mentioned as a factor.  
The veteran is competent to report that a higher evaluation 
is warranted for his service-connected PTSD symptomatology.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the 
Board attaches far more probate weight to the observations 
and opinions of professionals skilled in the evaluation of 
psychiatric/psychological disabilities when evaluating the 
evidence.  

In essence, the evidence supports a 70 percent evaluation and 
the preponderance of the evidence, including the veteran's 
own testimony and statements, is against the claim for an 
evaluation in excess of 70 percent.  Therefore, the Board 
concludes that the veteran's current service-connected PTSD 
merits an assignment of no more than a 70 percent evaluation 
under Diagnostic Code 9411.


ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

